UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22164 Congressional Effect Family of Funds (Exact name of registrant as specified in charter) 420 Lexington Avenue,Suite 601 New York, NY10170 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:888.553.4233 Date of fiscal year end:12/31/2010 Date of reporting period: 09/30/2010 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Shares Value EXCHANGE-TRADED FUND - (86.43%) SPDR S&P rust (Cost - $7,123,217) $ $ SHORT-TERM INVESTMENTS - (3.85%) Cash Account Trust Money Market Portfolio, 0.02% (a) Fifth Third Institutional Government Money Market, 0.07% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $321,003) TOTAL INVESTMENTS (Cost $7,444,220) - 90.28% OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 9.72% NET ASSETS - 100.00% $ Underlying Face FUTURES CONTRACTS Contracts Amount at Value Unrealized Loss Contracts Purchased S&P 500 E-Mini Futures, Expires 12/17/2010 * 10 $ $ ) (a)
